Case: 20-20526     Document: 00515780680         Page: 1     Date Filed: 03/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 15, 2021
                                  No. 20-20526                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Babur Naseem Ashraf,

                                                           Plaintiff—Appellant,

                                       versus

   United Airlines, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3109


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Appellant Babur Naseem Ashraf was fired by his employer, United
   Airlines, after he was caught during a layover with a prohibited items in his
   personal luggage. Ashraf filed suit challenging the decision of the System
   Board of Adjustment’s rejection of the Union’s challenge to his dismissal for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20526      Document: 00515780680            Page: 2   Date Filed: 03/15/2021




                                      No. 20-20526


   cause pursuant to the collective bargaining agreement with United Airlines.
   The district court dismissed for lack of standing on the basis that only the
   Union had the right to maintain suit. On appeal, Ashraf asserts that this court
   should vacate and remand because, although he pled and briefed his federal
   case as falling within the purview of Railway Labor Act, 45 U.S.C. § 159, he
   meant to assert a claim under 45 U.S.C. § 153 First (q).
          The district court did not err in its conclusion that Ashraf never
   asserted the apposite statutory provision, and the court was not required to
   clean up Ashraf’s claim for him. This is especially true because Ashraf failed
   to brief standing in the district court.
          Accordingly, the judgment of the district court is AFFIRMED.




                                              2